NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS D. YOKOIS,                              No. 18-16701

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03983-DGC-
                                                MHB
 v.

CHARLES L. RYAN, Director of Arizona         MEMORANDUM*
Department of Corrections, and individually;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Arizona state prisoner Douglas D. Yokois appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with

a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion by dismissing Yokois’s action

after Yokois failed to comply with the district court’s order directing him to file a

third amended complaint and warning him that failure to comply would result in

dismissal. See id. at 642 (discussing factors to be considered before dismissing an

action for failure to comply with a court order).

      We reject as meritless Yokois’s contentions that the district court acted

improperly by failing to appoint counsel sua sponte or excuse him from complying

with the local pleading rules.

          We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-16701